ELECTRONIC RECORD                               [hl^lS

COA#       07-13-00149-CR                        OFFENSE:        22.021


           Ernest Glenn Benton v. The State
STYLE:     ofTexas                               COUNTY:         Collingsworth

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    100th District Court



DATE:12/09/14                     Publish: NO    TC CASE #:      2878




                         IN THE COURT OF CRIMINAL APPEALS




STYLE:
          Ernest Glenn Benton v. The State of
          Texas                                       CCA#:
                                                                                    V&I-/5
          APPElLAMT^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE: _    ozltf/*'ic/r                               SIGNED:                           PC:

JUDGE:         tmC/, 'AAjs&si—                        PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD